Exhibit 5.1 140 Scott Drive Menlo Park, California94025 Tel: +1.650.328.4600Fax: +1.650.463.2600 www.lw.com FIRM / AFFILIATE OFFICES Abu Dhabi Milan Barcelona Moscow Beijing Munich Boston New Jersey March 11, 2016 Brussels New York Century City Orange County Chicago Paris Dubai Riyadh Düsseldorf Rome Frankfurt San Diego Hamburg San Francisco Hong Kong Shanghai Houston Silicon Valley London Singapore Los Angeles Tokyo Madrid Washington, D.C. Aimmune Therapeutics, Inc. 8000 Marina Boulevard, Suite 300 Brisbane, CA 940005 Re: Registration Statement on Form S-8; 2,111,945 shares of Common Stock of Aimmune Therapeutics, Inc., par value $0.0001 per share Ladies and Gentlemen: We have acted as special counsel to Aimmune Therapeutics, Inc., a Delaware corporation (the “Company”), in connection with the registration by the Company of an aggregate of 2,111,945 shares of common stock of the Company, par value $0.0001 per share (the “Common Stock”), consisting of 1,689,556 shares of Common Stock (the “2015 Plan Shares”) issuable under the 2015 Equity Incentive Award Plan (the “2015 Plan”) and 422,389 shares of Common Stock (the “ESPP Shares” and, together with the 2015 Plan Shares, the “Shares”) issuable under the 2015 Employee Stock Purchase Plan (the “ESPP” and together with the 2015 Plan, the “Plans”). The Shares are included in a registration statement on Form S–8 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on March 11, 2016 (the “Registration Statement”).This opinion is being furnished in connection with the requirements of Item 601(b)(5) of Regulation S-K under the Act, and no opinion is expressed herein as to any matter pertaining to the contents of the Registration Statement or the related prospectuses, other than as expressly stated herein with respect to the issue of the Shares.
